Citation Nr: 1816973	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  17-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability diagnosed as chronic fibrotic interstitial lung disease with autoimmune disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 and from February 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA    will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed his claimed lung disability, recently diagnosed as chronic fibrotic interstitial lung disease with autoimmune disorder, due to exposure in service to contaminated drinking water while stationed at Camp Lejeune, North Carolina. 
	
Regrettably, the Board finds that additional development is needed.  Service treatment records reflect that in February 1985, the Veteran was seen for complaints of chest pain which had been persistent for seven months and that it felt like his breath was being cut short.  He was seen later that month for similar complaint.  The assessments at those times were possible reflux esophagitis.    

The RO obtained an expert VA medical opinion in November 2016. The examination report was based on knowledge of drinking water contaminant exposures at Camp Lejeune and their known effects, as well as careful review of the Veteran's records. The VA examiner reviewed the Veteran's recent treatment records revealing that he had dyspnea on exertion in May 2006 which subsequently developed into his current respiratory condition, diagnosed as chronic fibrotic interstitial lung disease with autoimmune disorder. The VA examiner concluded that it is not at least as likely        as not that the Veteran's chronic fibrotic interstitial lung disease with autoimmune disorder was causally related to his exposure to water at Camp Lejeune.  

In light of the Veteran's complaints of chest pain in service an addendum opinion is needed to address direct service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who provided the November 2016 VA opinion to obtain an addendum opinion.  If that physician is not available, the file should be provided to another physician to obtain the requested opinion. If an examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the physician is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's diagnosed chronic fibrotic interstitial lung disease with autoimmune disorder arose in service or is otherwise related to service. In rendering this opinion, the physician is asked to address the complaints on February 21, 1985 of chest pain of 7 months duration where he reported it felt like his breath was cut short, and the visit noted on 
the same page (possibly February 28, 1985), both noting possible reflux esophagitis.  The examiner should also address the significance of the National Heart, Lung,        and Blood Institute medical literature mentioned in the November 2016 examination report, of nine out of ten people with idiopathic pulmonary fibrosis also having gastroesophageal reflux disease with respect to the possible reflux noted in service. 

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record. If the lung disability claim remains denied, the appellant and representative, if any, should   be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case      is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




